DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            DAVID BRASHER,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                     Nos. 4D14-3031 and 4D14-4137

                                [March 18, 2015]

   Consolidated appeal of orders denying rule 3.800 and 3.850 motions
from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; Matthew I. Destry, Judge; L.T. Case No. 12-15569CF10A.

   David Brasher, Fort Lauderdale, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed without prejudice to appellant filing a sworn and legally
sufficient motion under Florida Rule of Criminal Procedure 3.801. See
Mathis v. State, 139 So. 3d 988 (Fla. 4th DCA 2014); Casteel v. State, 141
So. 3d 624 (Fla. 4th DCA 2014). Thereafter, appellant can revisit the
legality of his sentence. See, e.g., McLeod v. State, 58 So. 3d 931 (Fla. 5th
DCA 2011); Lawson v. State, 46 So. 3d 1189, 1190 (Fla. 2d DCA 2010).

WARNER, TAYLOR and MAY, JJ, concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.